Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carlson et al. (US 10,469,635, “Carlson”).

Regarding claim 1, Carlson anticipates A display device comprising: a display having defined thereon a folding region, a first non-folding region disposed on one side of the folding region, and a second non-folding region disposed on an opposite side of the folding region (Figs. 1, 5, 8-9 and 12, col. 13, line 9, col. 19, lines 7 and 29-30; flexible display 105 is a display defined having a folding region near the hinge 101, a first dynamic region 904 disposed on one side of the hinge 101, and a second dynamic region on an opposite of the hinge 101); 
a fixing member disposed under the folding region of the display (Figs. 1, 5, 8-9 and 12, col. 20, line 40; backer 820 is a fixing member disposed under the hinge 101); 
and a first flexible printed circuit board disposed between the folding region of the display and the fixing member, wherein: the first flexible printed circuit board comprises a (1-1) portion overlapping with the fixing member (Figs. 1, 5, 8-9 and 12, col. 3, lines 5-6, col. 17, line 20; the flexible substrate 808 is a flexible printed circuit board which is disposed between the hinge 101 and the backer 820, wherein the flexible substrate 808 comprises a portion overlapping with the backer 820); 
and the (1-1) portion of the first flexible printed circuit board is attached to the fixing member (Figs. 1, 5, 8-9 and 12, col. 3, lines 5-6, col. 17, line 20, col. 20, lines 53-55; the (1-1) portion of the flexible substrate 808 is attached to the backer 820).

Regarding claim 2, Carlson anticipates The display device of claim 1, wherein: the display comprises a first surface facing a display side and a second surface opposite to the first surface (Fig. 11, col. 22, line 34; first display 1005 comprises a first surface facing a display side and a second surface opposite the display side); 
and the folding region is bent when the display device is folded so that a surface of the first non-folding region faces a surface of the second non-folding region (Fig. 11, col. 22, line 34; the folding region is bent when the display device is folded so that a surface of the first display 1005 faces a surface of the second display 1006).

Regarding claim 3, Carlson anticipates The display device of claim 2, wherein the fixing member has a convex cross-sectional shape facing away from the display side (Figs. 1, 5, 8-9 and 12, col. 20, line 40; backer 820 is a fixing member which has a convex cross-sectional shape facing away from the display side).

Regarding claim 4, Carlson anticipates The display device of claim 3, wherein the (1-1) portion of the first flexible printed circuit board has a convex cross-sectional shape facing away from the display side (Figs. 1, 5, 8-9 and 12, col. 3, lines 5-6, col. 17, line 20, col. 20, lines 53-55; the (1-1) portion of the flexible substrate 808 has a convex cross-sectional shape facing away from the display side).

Regarding claim 6, Carlson anticipates The display device of claim 4, further comprising a hinge assembly disposed between the (1-1) portion and the folding region of the display, wherein the folding region of the display is bent over the hinge assembly, and the fixing member covers the hinge assembly (Figs. 8, 13, col. 24, line 52; the hinge 1301 is a hinge assembly disposed between the (1-1) portion and the folding region of the display, wherein the folding region of the display is bent over the hinge 1301, and the fixing member or backer 820 covers the hinge assembly 1301).

Regarding claim 19, Carlson anticipates A display device comprising: a display having defined thereon a folding region, a first non-folding region disposed on one side of the folding region, and a second non-folding region disposed on an opposite side of the folding region (Figs. 1, 5, 8-9 and 12, col. 13, line 9, col. 19, lines 7 and 29-30; flexible display 105 is a display defined having a folding region near the hinge 101, a first dynamic region 904 disposed on one side of the hinge 101, and a second dynamic region on an opposite of the hinge 101); 
a fixing member disposed under the folding region of the display (Figs. 1, 5, 8-9 and 12, col. 20, line 40; backer 820 is a fixing member disposed under the hinge 101); 
and a first flexible printed circuit board disposed between the folding region of the display and the fixing member, wherein: the first flexible printed circuit board comprises: a (1-1) portion overlapping with the fixing member (Figs. 1, 5, 8-9 and 12, col. 3, lines 5-6, col. 17, line 20; the flexible ; 
a (1-2) portion connected to the (1-1) portion and overlapping with the first non-folding region (Figs. 1, 5, 8-9 and 12, col. 3, lines 5-6, col. 17, line 20; the flexible substrate 808 includes a (1-2) portion to the left side in Fig. 9, top, connected to the (1-1) portion and overlapping the first non-folding region); 
and a (1-3) portion overlapping with the second non-folding region (Figs. 1, 5, 8-9 and 12, col. 3, lines 5-6, col. 17, line 20; the flexible substrate 808 includes a (1-3) portion to the right side in Fig. 9, top, connected to the (1-1) portion and overlapping the second non-folding region); 
the (1-1) portion of the first flexible printed circuit board is attached to the fixing member (Figs. 1, 5, 8-9 and 12, col. 3, lines 5-6, col. 17, line 20; the (1-1) portion of the flexible substrate 808 is attached to the backer 820); 
the display comprises a first surface facing a display side and a second surface opposite to the first surface (Fig. 11, col. 22, line 34; first display 1005 comprises a first surface facing a display side and a second surface opposite the display side); 
the folding region is bent when the display device is folded so that a surface of the first non-folding region and a surface of the second non-folding region face each other (Fig. 11, col. 22, line 34; the folding region is bent when the display device is folded so that a surface of the first display 1005 faces a surface of the second display 1006); 
each of the (1-2) portion and the (1-3) portion comprises at least one curved shape when the display device is unfolded (Figs. 1, 5, 8-9 and 12, col. 3, lines 5-6, col. 17, line 20; each of the (1-2) and (1-3) portions of the flexible substrate 808 comprises at least one curved shape when the display device is unfolded); 
and the curved shape of each of the (1-2) portion and the (1-3) portion is unrolled when the display device is folded (Figs. 1, 5, 8-9 and 12, col. 3, lines 5-6, col. 6, lines 51-55, col. 17, line 20; the .

Regarding claim 20, Carlson anticipates The display device of claim 19, wherein: 
the (1-2) portion comprises a (1-2-1) portion attached to the display, and a (1-2-2) portion spaced apart from the (1-1) portion with the (1-2-1) portion therebetween (Figs. 1, 5, 8-9 and 12, col. 3, lines 5-6, col. 17, line 20; the (1-2) portion to the left of the hinge 101 in Fig. 9, top, comprises a (1-2-1) portion attached to the display, and a (1-2-2) portion spaced apart from the (1-1) portion with the (1-2-1) portion therebetween); 
the (1-3) portion comprises a (1-3-1) portion attached to the display and a (1-3-2) portion spaced apart from the (1-1) portion with the (1-3-1) portion therebetween (Figs. 1, 5, 8-9 and 12, col. 3, lines 5-6, col. 17, line 20; the (1-3) portion to the right of the hinge 101 in Fig. 9, top, comprises a (1-3-1) portion attached to the display, and a (1-3-2) portion spaced apart from the (1-1) portion with the (1-3-1) portion therebetween); 
each of the (1-2-2) portion and the (1-3-2) portion comprises at least one curved shape when the display device is unfolded (Figs. 1, 5, 8-9 and 12, col. 3, lines 5-6, col. 17, line 20; each of the (1-2-2) portion and the (1-3-2) portion comprises at least one curved shape when the display device is unfolded); 
and the curved shape of the (1-2-2) portion and the curved shape of the (1-3-2) portion are unrolled when the display device is folded (Figs. 1, 5, 8-9 and 12, col. 3, lines 5-6, col. 6, lines 51-55, col. 17, line 20; the curved shape of the (1-2-2) portion and the curved shape of the (1-3-2) portion are unrolled when the display device is folded).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson as applied to claim 4 above.

Regarding claim 7, Carlson discloses the claimed invention as applied to claim 4, above.
The display device of claim 4, further comprising an electronic element overlapping the first non-folding region, wherein: the first flexible printed circuit board further comprises a (1-2) portion that is connected to the (1-1) portion and overlaps the first non-folding region (Fig. 13, col. 23, line 55-col. 24, line 2; the first electronic circuit element 1306 overlaps the first non-folding region, wherein the flexible substrate 1308, which is a flexible printed circuit board, comprises a (1-2) portion that is connected to the (1-1) portion and overlaps the first non-folding region); 
and the (1-2) portion is electrically connected to the electronic component (Fig. 13, col. 23, line 55-col. 24, line 2; the (1-2) portion of the flexible substrate 1308 is electrically connected to the first electronic circuit element 1306).
Carlson does not explicitly disclose the electronic component is a battery.
Carlson, Fig. 13, col. 23, line 55-col. 24, line 2, discloses that an electrical power connection is made between the electronic element 1306 and the flexible substrate 1308.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, that Carlson’s electronic element 1306, which provides power, is equivalent to a battery, since both the electronic element 1306 and a battery provides power to the flexible printed circuit board.
 
Regarding claim 8, Carlson discloses the claimed invention as applied to claim 7, above.
Carlson discloses The display device of claim 7, wherein the (1-2) portion further comprises a first connector, and the first connector is physically connected to the battery (Fig. 13, col. 23, line 55-col. 24, line 2; the (1-2) portion of the flexible substrate 1308 is physically connected to the first electronic circuit element 1306).

Regarding claim 9, Carlson discloses the claimed invention as applied to claim 7, above.
The display device of claim 7, further comprising a main circuit board overlapping the second non-folding region (Fig. 8, col. 16, lines 61-63; the first and second electronic circuits 809 and 810 are first and second circuit boards, respectively, the second electronic circuit 810 overlaps the second non-folding region), 
wherein: the first flexible printed circuit board further comprises a (1-3) portion that is connected to the (1-1) portion and overlaps the second non-folding region (Fig. 8, col. 16, line 50; the flexible substrate 808 is a flexible printed circuit board which further comprises a (1-3) portion that is connected to the (1-1) portion and overlaps the second non-folding region); 
and the (1-3) portion is electrically connected to the main circuit board (Fig. 8, col. 17, lines 6-11; the (1-3) portion of the flexible substrate 808 electrically connects to the second electronic circuit 810).

Regarding claim 10, Carlson discloses the claimed invention as applied to claim 9, above.
Carlson discloses The display device of claim 9, wherein the (1-3) portion further comprises a second connector, and the second connector is physically connected to the main circuit board (Figs. 8, 16, col. 17, lines 6-11, col. 26, line 36; the (1-3) portion of the flexible substrate 808/1608 comprises electrical connectors 1611, 1612, 1613, 1614 to physically connect to the circuit board).

Regarding claim 11, Carlson discloses the claimed invention as applied to claim 9, above.
Carlson discloses The display device of claim 9, wherein the battery and the main circuit board are electrically connected to each other through the first flexible printed circuit board (Figs. 8, 13, col. 17, lines 6-11; the flexible substrate 808 electrically connects the first electronic circuit element 1306, which is equivalent to a battery, to the second electronic circuit 810).


Carlson discloses The display device of claim 9, further comprising a second flexible printed circuit board disposed between the folding region of the display and the fixing member, wherein the second flexible printed circuit board is attached to the fixing member (Fig. 16, col. 26, lines 12-16; the flexible substrate is configured as a first flexible substrate 1601 and a second flexible substrate 1602, the second flexible substrate 1602 is disposed between the folding region of the display and the fixing member, wherein the second flexible printed circuit board is attached to the fixing member).

Regarding claim 18, Carlson discloses the claimed invention as applied to claim 17, above.
Carlson discloses The display device of claim 17, further comprising an external terminal for receiving an external signal (Figs. 1, 13, 16, col. 9, lines 50-55, col. 26, lines 12-16 and line 36; the display comprises a camera 106 or speaker port 107 are external terminals which can be on either side of the device, also the flexible substrate 808/1608 comprises electrical connectors 1611, 1612, 1613, 1614 which are external terminals.  Examiner’s note: the limitation: “for receiving an external signal” is an intended use of the apparatus, and is therefore interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).), 
wherein: one side of the second flexible printed circuit board overlaps the battery and is electrically connected to the external terminal and another side of the second flexible printed circuit board is electrically connected to the main circuit board (Figs. 8, 13, 16, col. 16, lines 61-63, col. 23, line 55-col. 24, line 2, col. 26, lines 12-16 and line 36; one side of the second flexible substrate 1602 overlaps the first electronic circuit element 1306 which is equivalent to a battery and is electrically connected to ;
and the external terminal and the main circuit board are electrically connected to each other through the second flexible printed circuit board (Figs. 8, 13, 16, col. 16, lines 61-63, col. 23, line 55-col. 24, line 2, col. 26, lines 12-16 and line 36; the external terminal and the second electronic circuit 810 are electrically connected to each other through the second flexible substrate 1602).

Claims 5, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson as applied to claim 4 above, and further in view of Jung et al. (US 2018/0196300, “Jung”).

Regarding claim 5, Carlson discloses the claimed invention as applied to claim 4, above.
Carlson, col. 20, lines 53-55, discloses that the flexible substrate 808 is fixed to the backer 820 and the pivot cover 830.  However, Carlson does not disclose a first coupling member or an adhesive member disposed between the flexible substrate 808 and the backer 820.  Therefore, Carlson does not disclose a first coupling member disposed between the (1-1) portion and the fixing member, wherein the (1-1) portion is coupled with the fixing member by the first coupling member.
Jung discloses a first coupling member disposed between a flexible printed circuit board and a support panel substrate, wherein the flexible printed circuit board is coupled with the support panel substrate by the first coupling member (Fig. 1, [0059]; adhesive layer AD2 is disposed between the flexible printed circuit board FPC and the support panel SU).  
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Carlson’s display device with Jung’s adhesive in order that the flexible printed circuit board FPC may be stably maintained, as suggested by Jung at [0059].


Carlson discloses The display device of claim 9, wherein the (1-2) portion comprises a (1-2-1) portion attached to the display, and a (1-2-2) portion spaced apart from the (1-1) portion with the (1-2- 1) portion therebetween (Figs. 1, 5, 8-9 and 12, col. 3, lines 5-6, col. 17, line 20; the (1-2) portion to the left of the hinge 101 in Fig. 9, top, comprises a (1-2-1) portion attached to the display, and a (1-2-2) portion spaced apart from the (1-1) portion with the (1-2-1) portion therebetween).
Carlson does not disclose a second coupling member disposed between the (1-2) portion and the display, a (1-2-1) portion attached to the display by the second coupling member.
Jung discloses a coupling member disposed between a flexible printed circuit board and a support panel substrate, wherein the flexible printed circuit board is coupled with the support panel substrate by the first coupling member (Fig. 1, [0059]; adhesive layer AD2 is disposed between the flexible printed circuit board FPC and the support panel SU).  
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Carlson’s display device with Jung’s adhesive in order that the flexible printed circuit board FPC may be stably maintained, as suggested by Jung at [0059].

Regarding claim 13, Carlson in view of Jung discloses the claimed invention as applied to claim 12, above.
Carlson discloses The display device of claim 12, wherein: the (1-2-2) portion has a first thickness and comprises at least one curved shape when the display device is unfolded (Figs. 1, 5, 8-9 and 12, col. 3, lines 5-6, col. 6, lines 51-55, col. 17, line 20; the (1-2-2) portion has a thickness and comprises a curved shape when the display is unfolded); 
and the at least one curved shape of the (1-2-1) portion is unrolled when the display device is folded (Figs. 1, 5, 8-9 and 12, col. 3, lines 5-6, col. 6, lines 51-55, col. 17, line 20; the curved shape of each of the (1-2) portion and the (1-3) portion is unrolled when the display device is folded).
Carlson does not explicitly disclose a curvature of the curved shape is to 30 times the first thickness.
Carlson, col. 9, lines 33-40 describes the bending radii for flexible substrates of 5 millimeters, and also between thirty and six hundred millimeters.  Also, Carlson, Fig. 9, illustrates several embodiments of different curvatures of the flexible printed circuit board.  Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, for Carlson’s flexible printed circuit board to have a curvature within the claimed range, since Carlson discloses several different embodiments and ranges of curvatures.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  

Regarding claim 14, Carlson in view of Jung discloses the claimed invention as applied to claim 12, above.
Carlson discloses The display device of claim 12, wherein a width of the (1-2-2) portion is less than a width of the (1-2-1) portion and a width of the (1-1) portion (Fig. 16, col. 26, line 33; double-layered tails 1609, 1610 are (1-2-2) portions of the flexible printed circuit board which have a width less than a width of the (1-2-1) portion and a width of the (1-1) portion).
 
Regarding claim 16, Carlson in view of Jung discloses the claimed invention as applied to claim 12, above.
The display device of claim 12, wherein the (1-3) portion comprises a (1-3-1) portion attached to the display, and a (1-3-2) portion spaced apart from the (1 -1) portion with the (1-3-1) portion therebetween (Figs. 1, 5, 8-9 and 12, col. 3, lines 5-6, col. 17, line 20; the (1-3) portion to the right of the hinge 101 in Fig. 9, top, comprises a (1-3-1) portion attached to the display, and a (1-3-2) portion spaced apart from the (1-1) portion with the (1-3-1) portion therebetween).
Carlson does not disclose a third coupling member disposed between the (1-3) portion and the display, a (1-3-1) portion attached to the display by the third coupling member.
Jung discloses a coupling member disposed between a flexible printed circuit board and a support panel substrate, wherein the flexible printed circuit board is coupled with the support panel substrate by the first coupling member (Fig. 1, [0059]; adhesive layer AD2 is disposed between the flexible printed circuit board FPC and the support panel SU).  
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Carlson’s display device, as modified by Jung, with Jung’s adhesive in order that the flexible printed circuit board FPC may be stably maintained, as suggested by Jung at [0059].

Claim 13 is alternately rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Jung as applied to claim 12 above, and further in view of Bates (US 2019/0081380, “Bates”).

Regarding claim 13, Carlson in view of Jung discloses the claimed invention as applied to claim 12, above.
Carlson discloses The display device of claim 12, wherein: the (1-2-2) portion has a first thickness and comprises at least one curved shape when the display device is unfolded (Figs. 1, 5, 8-9 ; 
and the at least one curved shape of the (1-2-1) portion is unrolled when the display device is folded (Figs. 1, 5, 8-9 and 12, col. 3, lines 5-6, col. 6, lines 51-55, col. 17, line 20; the curved shape of each of the (1-2) portion and the (1-3) portion is unrolled when the display device is folded).
Carlson does not explicitly disclose a curvature of the curved shape is to 30 times the first thickness.
Bates discloses a curvature of the curved shape is to 30 times the first thickness ([0061]; the flexible printed circuit board has a thickness of 0.006 to 0.01 inches and have a bending radius of 0.040 to 0.070 inches).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Carlson’s display device, as modified by Jung, with Bates’ curvature in order to provide an operational flexible printed circuit board with a curvature that is relative to its thickness, as suggested by Bates at [0061].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Jung as applied to claim 12 above, and further in view of  Xiao (US 2021/0037646, “Xiao”).

Regarding claim 15, Carlson in view of Jung discloses the claimed invention as applied to claim 12, above.
Carlson does not disclose the (1-2-2) portion comprises at least one hole penetrating through the (1-2-2) portion from a surface thereof; and the hole is extended from the first non-folding region toward the folding region when viewed from top.
portion comprises at least one hole penetrating through the portion from a surface thereof; and the hole extending from a first region towards a second region when viewed from top (Figs. 3, 4, [0026]; flexible substrate 208/308 which has through holes 209/309 penetrating through a portion from a surface thereof, the hole extending from a first region towards a second region when viewed from top).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Carlson’s display device, as modified by Jung, with Xiao’s through holes in order to compress the bending space inside the flexible printed circuit board to provide a display device with a screen with a high screen ratio, as suggested by Xiao at [0029].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/STANLEY TSO/Primary Examiner, Art Unit 2847